Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Status of Claims
This Non-Final Office Action is in reply to the request for continued examination filed 8/23/2021.
Claims 7, 12 and 13 have been amended. 
Claims 1-6, 8, 43 and 45 are cancelled.
Claims 21, 23-26, 29, 30, 33-35, 38, 40-42, 44 and 46 were previously cancelled.
Claims 7, 9-20, 22, 27, 28, 31, 32, 36, 37 and 39 are pending.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/23/2021.
Response to Arguments/Amendments
Applicant’s cancellation of claim 1 and amendment to claim 7 renders the previous 112 rejection moot; the rejection is withdrawn.
Applicant’s arguments regarding the 35 U.S.C. § 101 have been considered but are not persuasive. Applicant generally states, “…the claims can no longer be interpreted as managing personal behavior interaction between...claim 7 is now directed toward the creation of a common tool...”, and that, “…This tool is a common database...”, Applicant subsequently argues, “...amended clam 7 is directed to the creation of a database, of users, and of controlling access to the database...the abstract idea of organizing human activity is now put into a practical application...”Examiner maintains that claims 7, 9-20, 22, 27, 28, 31, 32, 36, 37 and 39 are directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 7, 9-20, 22, 27, 28, 31, 32, 36, 37 and 39 are directed to a process (an act, or series of acts or steps). Thus, each of the claims fall within one of the four statutory categories. Claim 7 recites in part, “… providing a Cloud-based computer system that executes a compliance software program, wherein the Cloud-based computer system is coupled to the Internet; creating a Cloud-based common database coupled to the Cloud-based computer system for storing data regarding regulatory compliance activities by (1) identifying all regulatory compliance activities of the Regulator in a Regulator database, (2) copying all the regulatory compliance activities of the Regulator, (3) storing all the regulatory compliance activities of the Regulator in the common database, (4) identifying all regulatory Application Serial No. 16/987,752Commissioner for Patents Amendment dated August 23, 2021Page 3 Office Action mailed May 21, 2021 compliance activities of the Regulatee in a Regulatee database, (5) copying all the regulatory compliance activities of the Regulatee, and (6) storing all the regulatory compliance activities of the Regulatee in the common database, wherein the Cloud-based common database stores data regarding regulatory compliance activities of the Regulator and the Regulatee in the common database; creating a plurality of Role-based Users, wherein each of the Role-based Users has differentiated access rights to the common database; assigning the Regulator to be at least one of the Role- based Users; assigning the Regulatee to be at least one of the Role- based Users;  creating an access control system running on the Cloud-based computer system, wherein the access control system allows access to the Cloud-based common database to the Role-based Users  and granting access to the to the common database by the Regulator and the Regulatee based on the access rights of the Role-based Users that are assigned to the Regulator and the Regulatee….” The underlined limitations demonstrate independent claim 7 is directed toward the abstract idea of granting access to a common database based on access rights of role-based users in a computing environment. Examiner asserts that concepts determined to be abstract ideas, and thus patent ineligible include certain methods of organizing human activity such as fundamental economic practices (Alice, 573 U.S. at 219-20; Bilski, 561 U.S.at 611), commercial or legal interactions, managing personal behavior or relationships or interactions between people; mathematical formulas (Parker v. Flook, 437 U.S. 584, 594-95 (1978); or mental processes (Gottschalk v. Benson, 409 U.S. 63, 69 (1972)). The claim limitations identified above pertain to (i) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; and (ii) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, merely requiring generic computer implementation fails to transform the abstract idea into a patent-eligible invention. In this case, the claim does not add specific limitations beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP 2106.05(d)); the claims simply append well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality to the judicial exception. The additional limitations “cloud-based computer system”, “cloud-based common database”, “common database”. Here, there is no improvement to the “cloud-based computer system”, “cloud-based common database”, “common database” as drafted are simply mere instructions to ‘apply’ the judicial exception with “cloud-based computer system”, “cloud-based common database”, “common database. There is no improvement to the “cloud-based computer system”, “cloud-based common database”, “common database”--simply that there is an increase in efficiency and speed due to the use of a computer. Further, independent claim 7 fails to operate the recited “cloud-based computer system”, “cloud-based common database”, “common database which are merely standard computer technology and hardware/software components) in any exceptional manner, and there is no evidence in the disclosure (see  ¶141: “…the foregoing processes and features can be implemented by a wide variety of machine and computer system architectures and in a wide variety of network and computing environments…”) to suggest achieving an actual improvement in the computer functionality itself, or improvement in the computer functionality itself, or improvement in any specific computer technology other than utilizing ordinary computational tools to automate and perform the abstract idea of granting access to a common database based on access rights of role-based users in a computing no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f) and linking the use of the judicial exception to a particular technological environment or field of use as discussed in MPEP 2106.05(h) Hence, Examiner maintains that the claims are directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more. See Supreme Court Decision in Alice Corp. Pty. Ltd. V. CLS Bank Intl, 573 U.S.134 S. Ct.2347, 110 U.S. P. Q.2d 1976 (2014) as well as MPEP 2106 for further analysis and explanation.
As it relates to the 35 U.S.C. § 103 rejection, applicant generically states, “….These independent claims have been substantially amended to include a specific solution to a specific problem that was not initially included in the claims… and fails to see any of the prior art that cites creating a new common database, a new system of Role-based Users, and a new access control system. Accordingly, Applicant respectfully asserts that amended claim 7 is not obvious in light of the cited prior art and is therefore allowable…”.Applicant’s arguments have been considered but are not persuasive. Further applicant argues limitations which are creating a new common database, a new system of Role-based Users, and a new access control system...” Examiner has modified the rejection and addressed each of applicant’s claims as noted below in this Non-Final Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 9-20, 22, 27, 28, 31, 32, 36, 37 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 recites, “... (1) identifying all regulatory compliance activities of the Regulator in a Regulator database (2) copying all the regulatory compliance activities of the Regulator, (4) identifying all regulatoryApplication Serial No. 16/987,752Commissioner for PatentsAmendment dated August 23, 2021Page 3Office Action mailed May 21, 2021 compliance activities of the Regulatee in a Regulatee database  (5) copying all the regulatory compliance activities of the Regulatee,...” However, Examiner was not able to find support in applicant’s disclosure to support the claim limitations, specifically a Regulator database or a Regulatee database. Applicant’s disclosure teaches at ¶11: “...a system and method for providing a multi-User and multi-device interface that functions as a single Cloud-based access point for Regulators, Regulatees and the general public to a common database of information regarding all aspects of regulatory compliance for any number of Sites or projects that are subject to regulatory oversight...”; ¶32: “...using a Cloud-based repository or common database all permittees such as private companies with permits (Regulatees) and the cities and states that are regulating (Regulators), are able to manage the required documents that must be "on-site", the permits, the inspections, the action items, the maintenance logs, the updated maps, etc., in order to achieve compliance...”; and ¶34: “...A significant feature of the embodiments is that the updated ComplianceGo software enables coordinated actions by the Regulator and the Regulatee on a single Site while maintaining separation of duties and separation of sensitive data in the common database...”;¶39: “...enabling Regulators and Regulatees to have real-time and role-based access to the same repository of data, workflows, events, artifacts, corrective actions, etc...”. Therefore, applicant’s disclosure fails to describe in sufficient details that one of  (1) identifying all regulatory compliance activities of the Regulator in a Regulator database (2) copying all the regulatory compliance activities of the Regulator, (4) identifying all regulatoryApplication Serial No. 16/987,752Commissioner for PatentsAmendment dated August 23, 2021Page 3Office Action mailed May 21, 2021 compliance activities of the Regulatee in a Regulatee database  (5) copying all the regulatory compliance activities of the Regulatee...”- see MPEP 2161.01 and 2163.07(b). The applicant is required to remove the claim limitations, or specifically point out in the specification where the limitations are disclosed.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7, 9-20, 22, 27, 28, 31, 32, 36, 37 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites, recites, “…(2) copying all the regulatory compliance activities of the Regulator …”. The Examiner is unable to determine the metes and bounds of this limitation. Meaning, where are all the regulatory compliance activities of the 
Claim 7 recites, “…(5) copying all the regulatory compliance activities of the Regulatee,..” The Examiner is unable to determine the metes and bounds of this limitation. Meaning, where are all the regulatory compliance activities of the Regulatee copied to? Where are they copied from? How is step (5) different from steps 4 and 6?  The respective dependent claims do not remedy this flaw, therefore they are also rejected. Appropriate clarification is requested.
Claim 7 recites, “...the common database...”. There is insufficient antecedent basis for this limitation. The claim also recites, “...a cloud-based common database...”. For purposes of prior art, Examiner interprets “the common database” to be the same as the “Cloud-based common database”. The respective dependent claims do not remedy this flaw, therefore they are also rejected. Appropriate clarification is requested.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7, 9-20, 22, 27, 28, 31, 32, 36, 37 and 39 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 7, 9-20, 22, 27, 28, 31, 32, 36, 37 and 39 are directed to a process (an act, or series of acts or steps); and a machine (a concrete thing, 
Step 2A-Prong 1: Claim 7 recites in part, “…  Claim 7 recites in part, “… providing a Cloud-based computer system that executes a compliance software program, wherein the Cloud-based computer system is coupled to the Internet; creating a Cloud-based common database coupled to the Cloud-based computer system for storing data regarding regulatory compliance activities by (1) identifying all regulatory compliance activities of the Regulator in a Regulator database, (2) copying all the regulatory compliance activities of the Regulator, (3) storing all the regulatory compliance activities of the Regulator in the common database, (4) identifying all regulatory Application Serial No. 16/987,752Commissioner for Patents Amendment dated August 23, 2021Page 3 Office Action mailed May 21, 2021 compliance activities of the Regulatee in a Regulatee database, (5) copying all the regulatory compliance activities of the Regulatee, and (6) storing all the regulatory compliance activities of the Regulatee in the common database, wherein the Cloud-based common database stores data regarding regulatory compliance activities of the Regulator and the Regulatee in the common database; creating a plurality of Role-based Users, wherein each of the Role-based Users has differentiated access rights to the common database; assigning the Regulator to be at least one of the Role- based Users; assigning the Regulatee to be at least one of the Role- based Users;  creating an access control system running on the Cloud-based computer system, wherein the access control system allows access to the Cloud-based common database to the Role-based Users  and granting access to the to the common database by the Regulator and the Regulatee based on the access rights of the Role-based Users that are assigned to the Regulator and the Regulatee….” The underlined limitations above demonstrate, independent claim 7 is directed toward the abstract idea of granting access to a common database based on access rights of role-based users in a computing environment. Applicant’s specification emphasizes the legal obligation aspect for enabling regulators and those being regulated (regulate) to have role based access to data in order to facilitate and track regulatory compliance for a group or entity that is regulated (see applicant’s specification Background, ¶2, ¶5, ¶10). Claim 7 is considered certain methods of organizing human activity because as claimed, the limitations of storing data regarding regulatory compliance of at least one weather-sensitive Site, provide Role-based User access, generate precipitation data for the weather-sensitive Site, access third party weather data for a region and extrapolating precipitation data pertains to (i) commercial and legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and (ii) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) which are covered in certain methods of organizing human activity. Hence, the claim recites an abstract idea. See MPEP 2106.04(II) Certain Methods of Organizing Human Activity.
Step 2A-Prong 2:  This judicial exception is not integrated into a practical application because the additional elements [“cloud-based computer system”, “cloud-based common database”, “common database”] merely provide an abstract-idea based solution using a cloud-based computer system, cloud-based 
Independent claim 7 fails to operate the recited cloud-based computer system, cloud-based common database, common database (which are merely standard computer technology and hardware/software components) in any exceptional manner, and there is no evidence in the disclosure to suggest ) such that it amounts to no more than mere instruction to apply the exception using a generic computer component-see MPEP 2106.05(f) and linking the use of the judicial exception to a particular technological environment or field of use as discussed in MPEP 2106.05(h). The additional elements fail to integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the abstract idea fails to integrate into any practical application. Thus, under Step 2A-Prong Two the claim is directed to an abstract idea.
Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, with respect to integration of the abstract idea into a practical application, the additional elements of [“cloud-based computer system”, “cloud-based common database”, “common database”]  amounts to no more than mere The courts have recognized the following computer functions as well-understood, routine and conventional computer activities when they are claimed in a merely generic manner (i.e. at a high level of generality) or as insignificant extra-solution activity (as it is here)—see MPEP 2106.05(d)(II)
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)
 ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values)
 iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log);
Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
Below are examples of activities that the courts have found to be insignificant extra-solution activity—see MPEP 2106.05(g)
Testing a system for a response, the response being used to determine system malfunction, In re Meyers, 688 F.2d 789, 794; 215 USPQ 193, 196-97 (CCPA 1982);
Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).
Dependent claims  9-20, 22, 27, 28, 31, 32, 36, 37, and 39 fail to cure the deficiencies of the above noted independent claim from which they depend and are therefore rejected under the same grounds. The dependent claims further recite the abstract idea without imposing any meaningful limits on practicing the selecting...defining...enabling...providing...configuring…completing...customizing...”, which are still directed toward the abstract idea identified previously and are no more than mere instructions to apply the exception using a computer or with computing components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus the additional elements in the dependent claims only serves to further limit the abstract idea utilizing a “cloud-based computer system”, “cloud-based common database”, “common database” as a tool, and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as their respective independent claim since they fail to impose any meaningful limits on practicing the abstract idea. Accordingly, even when considered as a whole, the claims do not transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea of generating precipitation data for a weather-sensitive site in a computing environment. Hence, claims 7, 9-20, 22, 27, 28, 31, 32, 36, 37, and 39 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 USC 101. See 2019 PEG and MPEP 2106.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 
Claims 1-7, 9-11, 14-18 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over “ComplianceGo”, compliancego.com https://web.archive.org/web/20181025204528/http://www.compliancego.com/, herein referred to “ComplianceGo”, in view of Haunschild, US Patent Application Publication No US2004/0139053A1.
With respect to Claim 7,
“ComplianceGo” discloses,
 providing a Cloud-based computer system that executes a compliance software program, wherein the Cloud-based computer system is coupled to the Internet; (page 1, “…complianceGO from start to finish”…compliance through system application and your company’s operation…”; page 2, “The Compliance System your company needs” ¶1…solves environmental compliance within your company by providing the latest in cloud based technology which drives the compliance process and allows your company to control the input of current required information specific to each state, local municipality or governing entity in real time…”; Features: Online; Cloud Based; Controlled Access; Document Management…Unlimited Storage”)
creating a Cloud-based common database coupled to the Cloud-based computer system for storing data regarding regulatory compliance activities by (3) storing all the regulatory compliance activities of the Regulator in the common database, and (6) storing all the regulatory compliance activities of the Regulatee in the common database, wherein the Cloud-based common database stores data regarding regulatory compliance activities of the Regulator and the Regulatee in the common database (page 2, “The Compliance System your company needs”; ¶1: “…complianceGO solves environmental compliance within your company by providing the latest in cloud based technology which drives the compliance process and allows your company to control the input of current required information specific to each state, local municipality, or governing entity in real time…”; pg 2: Features: Online; Cloud Based; Controlled Access; Document Management…Unlimited Storage”; ¶2: “…keeping multiple sites in full compliance at all times…”; ¶3: “…complianceGO provides….Easily perform and communicate inspections and action logs …storing, amending, and managing documents, permits, plans, maps, specifications, action items, and more…”;¶4: “…utilized by in-house personnel, consultants, or subcontractors…”; Features: cloud-based…controlled Access…unlimited users…unlimited storage…Stormwater Consultants and MS4s with thorough software for inspecting, reporting, amending, communicating and managing complicated permits and regulations like Water/AirQuality, SPCC and more…”; Stormwater Consultants, MS4s…stormwater system…”; pg 4, “Serious results when non-compliance isn’t an option”: ComplianceGo is 
creating an access control system running on the Cloud-based computer system, (pg 2: Features: Online; Cloud Based; Controlled Access; Document Management…Unlimited Storage”)
ComplianceGo discloses all of the above limitations, ComplianceGo does not distinctly describe the following limitations, but Haunschild however as shown discloses,
 (1) identifying all regulatory compliance activities of the Regulator in a Regulator database, (2) copying all the regulatory compliance activities of the Regulator, (4) identifying all regulatoryApplication Serial No. 16/987,752Commissioner for PatentsAmendment dated August 23, 2021Page 3 Office Action mailed May 21, 2021compliance activities of the Regulatee in a Regulatee database, (5) copying all the regulatory compliance activities of the Regulatee,(¶46: “…the system comprises a series of software programs to enable the user to identify a subject item, a gas compressor engine for example, and track substantially all government rules, regulations, industry standards and company policies and procedures affecting the engine to ascertain the required compliance, including the required tasks necessary to be in compliance and the due date for the tasks. Preferably, the compliance rules and regulations are kept evergreen by continuous updating. Advantageously, each client company or user organization using this system can have a secured location on a web site that is accessible only to authorized persons and the web site can be customized for that organization…”;claim 1: “…(b) identifying subject items specific for an authorized user…”;¶50: “…Applicable Uses of Regulatory Compliance System and Method…”; ¶52: “…Environmental On-Line Regulatory Service…”; ¶56: “…HAZMAT On-Line Training Modules…”;¶57: “…Environmental Regulatory On-LineTraining Modules…”;¶63: “…Environmental On-Line Interactive Training Modules…”;¶64: “…Education On-Line Interactive Training Modules…”) Examiner interprets the various modules of Haunschild as teaching the intended function of applicant’s regulator and/or regulatee databases.
wherein the access control system allows access to the Cloud-based common database  to the Role-based Users (Abstract: “…accessibility to the web-based system limited to authorized users. Subject items specific for an authorized user are identified…”;¶32: “…Identification means such as passwords are required to access the web site. Authorized users can include an organization's personnel, vendors and service providers or even a government regulatory agent who is given access to facilitate government auditing of the organization's facility…;¶46: “...each client company or user organization using this system can have a secured location on a web site that is accessible only to authorized persons and the web site can be customized for that organization…”;claim 1: “…(b) identifying subject items specific for an authorized user
creating a plurality of Role-based Users, wherein each of the Role-based Users has differentiated access rights to the common database; assigning the Regulator to be at least one of the Role- based Users; assigning the Regulatee to be at least one of the Role- based Users; (Abstract: “…accessibility to the web-based system limited to authorized users. Subject items specific for an authorized user are identified…”;¶13: “…Regulatory authorities: government legislatures, government agencies, industry associations, and company organizations…”;¶23: “…The updated compliance requirements are repeatedly provided to the responsible person and possibly copied to upper management, for carrying out compliance requirements until the requirement is completed or no longer applicable…”;¶32: “…Identification means such as passwords are required to access the web site. Authorized users can include an organization's personnel, vendors and service providers or even a government regulatory agent who is given access to facilitate government auditing of the organization's facility…;¶46: “... “…the system comprises a series of software programs to enable the user to identify a subject item, a gas compressor engine for example, and track substantially all government rules, regulations, industry standards and company policies and procedures affecting the engine to ascertain the required compliance, including the required tasks necessary to be in compliance and the due date for the tasks. Preferably, the compliance rules and regulations are kept evergreen by continuous updating. Advantageously, each client company or user organization using this system can have a secured location on a web site that is accessible only to authorized persons and the web site can be customized for that organization…”;claim 1: “…(b) identifying subject items specific for an authorized user…”;¶47: “…When an authorized user from a client company or organization accesses the web-based system, (s)he encounters a login page requiring authorization information such as a user name and password. Upon request for use of the compliance system, the interactive website software is programmed to initially authenticate the user by requesting and receiving authorization information such as client identification, passwords, or other means of identification from the requesting user…”). Examiner interprets the various authorized users including but not limited to organization's personnel, vendors and service providers or even a government regulatory agent who is given access to facilitate government auditing of the organization's facility of Haunschild as teaching the intended function of applicant’s role-based users.
granting access to the to the common database by theApplication Serial No. 16/987,752Commissioner for PatentsAmendment dated August 23, 2021Page 4Office Action mailed May 21, 2021 Regulator and the Regulatee based on the access rights of the Role-based Users that are assigned to the Regulator and the Regulatee(¶32: “…Identification means such as passwords are required to access the web site. Authorized users can include an organization's personnel, vendors and service providers or even a government regulatory agent who is given access to facilitate government auditing of the organization's facility…;¶47: “…When an  requiring authorization information such as a user name and password. Upon request for use of the compliance system, the interactive website software is programmed to initially authenticate the user by requesting and receiving authorization information such as client identification, passwords, or other means of identification from the requesting user…”)
ComplianceGo discloses a cloud based technology for environmental compliance management of a company. ComplianceGo further discloses software for Construction/Industrial Professionals, Stormwater Consultants and MS4s for inspecting, branding, reporting/documentation, mapping, amending, communicating and managing regulations like water/air quality, SPCC and more. Haunschild teaches a regulatory compliance system for continuously tracking rules and regulations and an organizations policy to insure rules and regulations are up-to-date via various software programs adapted for assets, inspection, management, compliance, forms and the like. Haunschild further discloses that authorized users (an organization's personnel, vendors and service providers or even a government regulatory agent) can be given access to the system via passwords to facilitate government auditing of the organization's facility. ComplianceGo and Haunschild are directed to the same field of endeavor since they are related to information processing and compliance management of a company. Therefore, it would have been obvious to one of ordinary skill in the art before the effective 

With respect to claim 9,
ComplianceGo and Haunschild disclose all of the above limitations, Haunschild further discloses,
wherein the method further comprises selecting the plurality of software modules from the group of software modules comprised of GOConnect, GOInspect, GOAdmin, GOManage, GOCorrect, GOWeather, GOForms, GOBranding, GOMaps, and GOAssets(¶50: “…Applicable Uses of Regulatory Compliance System and Method…”; ¶52: “…Environmental On-Line Regulatory Service…”; ¶56: “…HAZMAT On-Line Training Modules…”;¶57: “…Environmental Regulatory On-LineTraining Modules…”;¶63: “…Environmental On-Line Interactive Training Modules…”;¶64: “…Education On-Line Interactive Training Modules…”)Application Serial No. 16/987,752Commissioner for Patents
ComplianceGo and Haunschild are directed to the same field of endeavor since they are related to information processing and compliance management of a company. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud based compliance management technology of ComplianceGo with the 

With respect to claim 10,
ComplianceGo and Haunschild disclose all of the above limitations, Haunschild further discloses,
wherein the method further comprises: defining the Role of each User type so that each User type has access to the repository of assets, workflows, data, events, artifacts, and corrective actions stored in the Cloud-based common database; and performing the functions needed to perform regulatory compliance or oversight. .(¶46: “…the system comprises a series of software programs to enable the user to identify a subject item, a gas compressor engine for example, and track substantially all government rules, regulations, industry standards and company policies and procedures affecting the engine to ascertain the required compliance, including the required tasks necessary to be in compliance and the due date for the tasks. Preferably, the compliance rules and regulations are kept evergreen by continuous updating. Advantageously, each client company or user organization using this system can have a secured location on a web site that is accessible only to authorized persons and the web site can be customized for that organization…”;claim 1: “…(b) identifying subject items specific for an authorized user…”)


With respect to claim 11,
ComplianceGo and Haunschild disclose all of the above limitations, ComplianceGo further discloses,
wherein the method further comprises: enabling the at least one Regulator User to record the outcome of oversight, workflows, inspections, audits, and other regulatory tasks in the compliance software program;(pg 4, “Serious results when non-compliance isn’t an option”: ComplianceGo is designed to provide serious Construction/Industrial Professionals, Stormwater Consultants and MS4s with thorough software for inspecting, reporting, amending, communicating, and managing complicated permits and regulations…”)
 enabling the at least one Regulatee User to record the outcome of administrative functions, inspections, corrective action tasks, and other regulatory tasks in the compliance software program;(page 2, The 
providing dashboards in the compliance software program that enable Users to be able to determine the status of a Site in real-time (pg 4,pg 2, ¶1 “real time”;  Compliance is the Only Option…- see user interfaces: desktop GUI, PDA, tablet, and the like)Examiner interprets the user interfaces of Compliance go as teaching the intended function of applicant’s dashboards (see screenshots pg 4)

With respect to claim 16,
ComplianceGo and Haunschild disclose all of the above limitations, Haunschild further discloses,
wherein the method further comprises selecting the User types from the group of User types comprised of an Operator Editor, a Regulatory Editor, an Inspector, a Manager, a Viewer, a Third party, and a Citizen. (¶13: “…Regulatory authorities: government legislatures, government agencies, industry associations, and company organizations…”;¶23…upper management…”;¶87: “…“…Applicant works with key client companies and organizations to identify and enter subject item information, facility sites, personnel, equipment and operational activities. Field Compliance Surveys 
Applicant’s disclosure teaches that the invention includes a variety of different user roles. ComplianceGo teaches that the compliance software can be utilized by unlimited users including but not limited to in-house personnel, consultants, subcontractors. Haunschild further discloses various users to include but not limited to an applicant and various authorized users, clients, management, and regulatory authorities. ComplianceGo and Haunschild are directed to the same field of endeavor since they are related to information processing and compliance management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud based compliance management technology of ComplianceGo with the regulatory compliance and authorization techniques as taught by Haunschild since it allows for providing a secured, interactive web-based system accessible to authorized users (Abstract, ¶32, ¶47).

With respect to claim 17,
ComplianceGo and, Haunschild disclose all of the above limitations, Haunschild further discloses,
wherein the method further comprises: providing a User database; and enabling the access control system to access the User database to determine what data may be accessed by the at least one Regulator and by the at least one Regulatee. .(claim 1: “…(b) identifying subject items specific for an authorized user…”)
ComplianceGo and Haunschild are directed to the same field of endeavor since they are related to information processing and compliance management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud based compliance management technology of ComplianceGo with the regulatory compliance and authorization techniques as taught by Haunschild since it allows for providing a secured, interactive web-based system accessible to authorized users (Abstract, ¶32, ¶47).

With respect to claim 18,
ComplianceGo and Haunschild disclose all of the above limitations, ComplianceGo further discloses,
wherein the compliance software program further comprises: providing a ComplianceGO software program;( pg 2: ¶3: “…….Easily perform and communicate inspections and action logs …storing, amending, and managing documents, permits, plans, maps, specifications, action items, and more…”;¶4: “…utilized by in-house personnel, consultants, or subcontractors…”)  
Haunschild discloses,
Commissioner for PatentsAugust 7, 2020Page 9maintaining differentiated access to the Cloud-based common database for both the at least one Regulator and the at least one Regulatee. ¶32: separation of duties.
ComplianceGo and Haunschild are directed to the same field of endeavor since they are related to information processing and compliance management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud based compliance management technology of ComplianceGo with the regulatory compliance and authorization techniques as taught by Haunschild since it allows for providing a secured, interactive web-based system accessible to authorized users (Abstract, ¶32, ¶47).

With respect to claim 36,
ComplianceGo and Haunschild disclose all of the above limitations, Haunschild further discloses,
wherein the method further comprises selecting GOManage features from the group of features comprised of self-signup, self-manage, pay online and other management features in SAAS products.(¶25: “…automated email system…”; ¶26: “…perpetual compliance audit system…”;¶36…routine operational procedures under compliance and compliance triggers…task calendar…reminders…Reports…”)
ComplianceGo and Haunschild are directed to the same field of endeavor since they are related to information processing and compliance management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud based compliance management technology of ComplianceGo with the regulatory compliance and authorization techniques as taught by Haunschild since it allows for managing  routine operational procedures under compliance and compliance triggers (Abstract, ¶5, ¶26,¶32, ¶47).

Claims 12, 13, 19, 20, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over “ComplianceGo”, Haunschild in further view of Higgins et al., US Patent Application Publication No US2016/0269237A1.


With respect to claim 12,
ComplianceGo and Haunschild disclose all of the above limitations, the combination of ComplianceGo and Haunschild does not distinctly describe the following limitations, but Higgins however as shown discloses, 
wherein the method further comprises providing access to data in the common database to a person who is not assigned as one of the Role-based Users in the compliance software program.(Fig 1, Abstract, ¶13: “…in a cloud based/virtual environment, a first party can define relationships with one or more second parties. The relationship can determine rules that affect or otherwise control a behavior of the interactions, such as network and cloud based application behavior…”;¶15;¶19: “…a relationship manager 104, which can be used to control or otherwise tailor various modes of electronic and/or digital interaction of one or more entities 102a, 102b, generally 102. The modes of interaction can include, without limitation, access to network-accessible services, such as data sharing, e.g., automated information transfer, read, write, automated notifications, reach services, application access/functionality, processing resource configuration and/or availability, contract related services, and the like…”;¶32: “…one or more of the modules, such as the relation manager 204, the access manager 207, or the information systems 210 can be included within a common architecture of the service provider system 206, or separate from the service provider system 206. For example, one or more of the relation manager 204 or the access manager 207 can be provided 
Higgins relates to a system and method for managing electronic interactions based on defined relationships. ComplianceGo, Haunschild and Higgins are directed to the same field of endeavor since they are related to information processing/management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud based compliance management technology of ComplianceGo, the authorization techniques of Haunschild, and the method/system for managing electronic interactions as taught by Higgins since it allows for facilitating and managing access to networked service in accordance with defined relationships (Abstract, Fig 1, ¶13-¶15, ¶32).
ComplianceGo further discloses,
Cloud- based (pg 2, Features: Online, Cloud-based, controlled access, unlimited storage…”)

With respect to claim 13,
ComplianceGo, Haunschild, and Higgins disclose all of the above limitations, Higgins further discloses,
wherein the method of providing access to data in the Cloud-based common database to a person who is not one of the Role-based Users, further comprises transmitting a message to the person, wherein the message contains a web-based link that authorizes limited access to data in the Cloud-based common database, or authorizes the person to perform at least one task within the compliance software program.(¶2: “…Communications services support exchanges of information among various entities and according to various modes, such as voice, video, text messages, and more generally through access to data, software applications, and even computing resources themselves. Likewise, cloud services provide entities with access to various resources that can also support the processing and exchange of information…”;¶64: “…A request for access to a service associated with two entities is determined at 602. Such a request can be determined, e.g., by a communication, such as a call or message from one party to another. Such a request can also be determined by a request to access a particular service or system. The entities are identified at 604. The entities can be identified by any suitable technique, such as a call or message source ID and/or a call or message destination ID. A determination is made at 606 whether a relationship exists between the two entities. This can be accomplished, e.g., by searching a data store of predetermined relations, e.g., according to one or more of the parties, or requested service or resource… modify a relationship according to the techniques…”; ¶66: “…Once the relationship has been identified, any roles, rules and/or policies associated with the relationship are determined at 616. A determination is made at 618 as to whether the predetermined relationship, including any associated roles, rules and/or policies, has been accepted. Acceptance can be by either entity of the relationship, or by both a service management infrastructure can be configured at 622, whereby the requested access to the service is implemented according to a behavior imposed by the roles, rules and/or policies of the relationship…”)
ComplianceGo, Haunschild and Higgins are directed to the same field of endeavor since they are related to information processing/management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud based compliance management technology of ComplianceGo, the authorization techniques of Haunschild, and the method/system for managing electronic interactions as taught by Higgins since it allows for facilitating and managing access to networked service in accordance with defined relationships (Abstract, Fig 1, ¶13-¶15, ¶32).

With respect to claim 19,
ComplianceGo and Haunschild disclose all of the above limitations, the combination of ComplianceGo and Haunschild does not distinctly describe the following limitations, but Higgins however as shown discloses,
wherein the method further comprises: enabling the at least one Regulator to have at least partial access to the functions of the at least one Regulatee; and enabling the at least one Regulatee to have at least partial access to the functions of the at least one Regulator.( ¶48: “…In some embodiments, more than one authorization can be provided to members of the group, e.g., level 1 and level 2. Consider that during the conference, material restricted to level 2 authorization needs to be presented. The conference behavior can be established by a rule(s) to disable the audio and video for level 1 participants for the duration of that discussion, returning when that part of the conference concludes. Such features can be implemented manually or automatically based on the particular relationship manager rules and attributes attached to the data being presented …”;¶64: “…A determination is made at 606 whether a relationship exists between the two entities.…”; ¶66: “…Once the relationship has been identified, any roles, rules and/or policies associated with the relationship are determined at 616. A determination is made at 618 as to whether the predetermined relationship, including any associated roles, rules and/or policies, has been accepted. Acceptance can be by either entity of the relationship, or by both entities. To the extent that there is mutual acceptance, a service management infrastructure can be configured at 622, whereby the requested access to the service is implemented according to a behavior imposed by the roles, rules and/or policies of the relationship…”)
ComplianceGo, Haunschild and Higgins are directed to the same field of endeavor since they are related to information processing/management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud based compliance management technology of ComplianceGo, the authorization techniques of Haunschild, and the method/system for managing electronic 

With respect to claim 20,
ComplianceGo and Haunschild disclose all of the above limitations, the combination of ComplianceGo and Haunschild does not distinctly describe the following limitations, but Higgins however as shown discloses,
wherein the method further comprises providing backup Role support for each of the different User types, such that a different User type may be given rights in order to perform the functions of another User type.(¶44: “…two or more parties, petitioning for, or allowing, some form of interface (connection, data or other programmatic interface) to gate acceptance and follow-on behavior based on a specific set of attributes, rules and policies. The system 100 allows a relationship to take place where individual, user defined attributes are provided on each end of the relationship…”;¶47: “…relationships can include more than two parties. For example, the relationship can be from one to many, as in the first party 102a, to a number of other entities, e.g., as members of a group or organization. The relationship can also be among three or more parties, requiring mutual assent of all parties to the relationship. Likewise, the first or second entity can engage in other managed relations to other parties, now shown…”;¶52: “…a rule may allow Lynda as manager to enter data into Steve's employee 
ComplianceGo, Haunschild and Higgins are directed to the same field of endeavor since they are related to information processing/management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud based compliance management technology of ComplianceGo, with the authorization techniques of Haunschild, and the method/system for managing electronic interactions as taught by Higgins since it allows for facilitating and managing access to networked service in accordance with defined relationships (Abstract, Fig 1, ¶13-¶15, ¶32).

With respect to claim 37,
“ComplianceGo”, Haunschild, and Higgins disclose all of the above limitations, Higgins further discloses,
August 7, 2020 Page 12completing the functions separately of the at least one Regulator and the at least one Regulatee; and enabling the at least one Regulator and the at least one Regulatee to see data generated by the other in real-time to thereby maintain Site compliance.( ¶48: “…In some embodiments, more than one authorization can be provided to members of the group, e.g., level 1 and level 2. Consider that during the conference, material restricted to level 2 authorization needs to be presented. The conference behavior can be established by a rule(s) to disable the audio and video for level 1 participants for the duration of that discussion, returning when that part of the conference concludes. Such features can be implemented manually or automatically based on the particular relationship manager rules and attributes attached to the data being presented …”;¶64: “…A determination is made at 606 whether a relationship exists between the two entities.…”; ¶66: “…Once the relationship has been identified, any roles, rules and/or policies associated with the relationship are determined at 616. A determination is made at 618 as to whether the predetermined relationship, including any associated roles, rules and/or policies, has been accepted. Acceptance can be by either entity of the relationship, or by both entities. To the extent that there is mutual acceptance, a service management infrastructure can be configured at 622, whereby the requested access to the service is implemented according to a behavior imposed by the roles, rules and/or policies of the relationship…”)
ComplianceGo, Haunschild, and Higgins are directed to the same field of endeavor since they are related to information processing/management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud based compliance management technology of ComplianceGo, with the authorization techniques of Haunschild, and the method/system for managing electronic interactions as taught by Higgins since it allows for facilitating and managing 

With respect to claim 39,
“ComplianceGo” and Haunschild disclose all of the above limitations, the combination of “ComplianceGo” and Haunschild does not distinctly describe the following limitations, but Higgins however as shown discloses,
configuring and granting User permissions on an individual basis; configuring and granting User permissions based on selected inheritance and the User's Role or affiliation to an Entity.(¶51: “…The relationship 410 between Steve and Lynda can be characterized as an employee-manager or employee-employer type relationship. As disclosed herein, one or more rules and/or policies can be associated with the relationship 410 to affect a behavior of interactions of Steve, Lynda, or both in association to the relationship…”;¶52: “…Steve and/or Lynda may be allowed to read but not write to all fields of an electronic employee record. For example, Steve may be allowed to enter information related to training in his own employee record but not information related to commendations or reviews. Likewise, Lynda, as manager, may be able to enter information in any of the fields of Steve's employee record…”;¶61: “…a particular persona and/or rule may inherit certain attributes and/or rules or policies from another personal and/or rule, based on a hierarchal relationship between the nodes and/or edges…”)
.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “ComplianceGo”, Haunschild in further view of Carlson US Patent No US9,959,771B1.
With respect to claim 14,
ComplianceGo and Haunschild disclose all of the above limitations, the combination of ComplianceGo and Haunschild does not distinctly describe the following limitaitons but Carlson however as shown discloses,
wherein the method further comprises using the GOWeather module in the compliance software program to perform the functions of: automatically importing the third party weather data (col 9, lines10-22: “…The computing architecture 240 may include one or more processors 242 and one or more computer readable media 244 that stores various modules, applications, programs, or other data. The computer-readable media 244 may include scribed herein for the central command 110…”; lines 53- 60: “…The weather module 248 may receive weather information from one or more different sources… The weather module 248 may then processes this information for use by other modules that may use weather information in decision making operations…”)
extrapolating the precipitation data to thereby provide weather results down to a resolution of at least 1 meter for the weather-sensitive Site.( Fig 1, col 1, lines 42-46: “…collecting real-time weather data from one or more sources …”; col. 9, line 53-col 10 line 10: “… the weather module 248 may receive weather data from one or more different sources…the weather stations…and/or the weather aggregators… The weather module 248 may aggregate and extrapolate this information to create predictions for weather in other areas not currently sampled as well as forecast weather in some areas… The weather module 248 may provide location specific information to other devices, such as the UAV 104, as well as regional information. The location specific information may be specific to a route to be traveled by the UAV and/or alternative routes that can be used by the UAV…”)
Carlson teaches aggregating and extrapolating real-time weather data collected from various different sources to predict and/or forecast location specific weather via a weather module. Carlson further discloses that the weather module 248 may aggregate and extrapolate this information to create predictions for weather in other areas not currently sampled as well as forecast weather in some areas to include but not limited to precipitation (col. 9, line 53-col 10 line 10).Examiner asserts that a person of ordinary skill in the art at the time of applicant’s invention would have been motivated to combine the known aggregating and extrapolating techniques of Carlson (weather module capable of aggregating and extrapolating specific weather information) to achieve the claimed invention (provide weather results down to a resolution of at least 1 meter for the weather-sensitive Site) with a reasonable expectation of success in doing so -DyStar Textifarben GmbH & Co. Deutschland KG v. C.H. Patrick, Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006). Further, one of ordinary skill in the art before the effective filing date of the claimed invention, in view of the weather module of Carlson, could have implemented the claimed variation of the prior art (provide weather results down to a resolution of at least 1 meter for the weather-sensitive Site), and the claimed variation would have been predictable to one of ordinary skill in the art- Ex parte Catan, 83 USPQ2d 1569 (Bd. Pat. App. & Int. 2007).ComplianceGo, Haunschild and Carlson are directed to the same field of endeavor since they are related to method/systems for collecting, analyzing and providing information to a user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud based compliance management technology of ComplianceGo with the authorization techniques of Haunschild and the method/system for determining weather data as taught by Carlson since it allows for aggregating and extrapolating specific weather information to predict and forecast location specific weather information (Abstract, (col. 9, line 53-col 10 line 10).

With respect to claim 15,
ComplianceGo, Haunschild, and Carlson disclose all of the above limitations, Carlson further discloses,
wherein the method further comprises using the precise weather forecasting of the GOWeather module to trigger User notifications, weather events and proactive User-notifying events.(col 14, lines 31-62: “…when the monitored weather from the operation 802 indicates extremely gusty winds or that the UAV is heading into a storm, then the UAV may determine to reroute or land (ground)…the message module 230 may determine whether to notify a customer of the grounding from the operation 610, which will delay the arrival of the package for the customer. The decision may be based on whether the UAV has connectivity to other devices, such as the central command 110, another UAV, a ground vehicle, or other entities. When the messaging module 230 determines to transmit a message to the customer (following the "yes" route from the decision operation 614), then the process 600 may advance to an operation 612 and send a message to the customer, possibly via the central command 110 or anther device.;…”)
ComplianceGo, Haunschild and Carlson are directed to the same field of endeavor since they are related to information processing/management. Therefore, it would have been obvious to one of ordinary skill in the art before .

Claims 22, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over “ComplianceGo”, Haunschild, in further view of D’Amelia., US Patent Application Publication No US2019/0027255A1.
With respect to claim 22,
ComplianceGo, and Haunschild disclose all of the above limitations, the combination of ComplianceGo and Haunschild does not distinctly describe the following limitations, but D’Amelia however as shown discloses,
wherein the method further comprises providing a custom form builder that enables the User to build a custom form in order to complete a specific function of the User.(¶64: “…when a property manager signs up for an account on the platform, the platform 150 can present the property manager with forms for identifying contacts at the sites 120, specifying one or more service providers for performing particular types of tasks, and/or other related information…”;¶68: “…management interface 300A displayed on a mobile device which enables a property manager to manage compliance obligations associated with regulations … The top of the interface includes several selectable menus and the bottom of the interface includes a table 
D’Amelia discloses method/ system for automating management of tasks and services. ComplianceGo, Haunschild, and D’Amelia are directed to the same field of endeavor since they are related to information processing/management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud based compliance management technology of ComplianceGo, the authorization techniques of Haunschild, and the communications monitoring platform as taught by D’Amelia since it allows for automating the management of tasks and 

With respect to claim 27,
ComplianceGo, Haunschild and D’Amelia disclose all of the above limitations, D’Amelia further discloses,
wherein the method further comprises providing decision tree and rule-based support of data in the custom form.(¶47: “…The platform 150 stores a set of rules and event triggers that can immediately activate the sending of notifications, initiate a series of corrective measures, and/or perform other related functions…”;¶59: “…in response to the monitoring equipment 124 detecting an unfavorable condition at a site, the ruleset stored on the platform 150 triggers the platform 150 to automatically present the property manager with a series of corrective measures and the system identifies and stores appropriate deadlines, task information, and related data for curing the condition…”)
ComplianceGo, Haunschild, and D’AMelia are directed to the same field of endeavor since they are related to related to information processing/management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud based compliance management technology of ComplianceGo, the authorization techniques of Haunschild, and the  communications monitoring platform as taught by D’Amelia since it allows for 

With respect to claim 28,
ComplianceGo, Haunschild, and D’Amelia disclose all of the above limitations, D’Amelia further discloses,
wherein the method further comprises enabling complex task form logic, wherein tasks may be assigned scores and weighting of scores.(Fig 3A, ¶76: “…the indicator is a numerical digit that falls within a pre-determined range (e.g., 1-5) and indicates how many issues must be addressed. Thus, when the indicator is "1" and is located in the contact info status column, this means there is one contact with missing information. The same applies to the indicators that are included in the other columns of the table which are discussed in further detail below…”;¶93: “…the score assigned to a property is with a specified range (e.g., 1-10) and indicates an overall performance measure for complying with applicable regulations. Lower scores indicate poorer compliance, while higher scores indicate greater compliance. A property having a large number of indicators next to a property and greater values for the indicators will have a lower score, while a property having fewer indicators and lower values for the indicators will have greater scores
.

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over “ComplianceGo”, Haunschild, in further view of Beck et al., US Patent Application Publication No US2018/0017710.
With respect to claim 31,
“ComplianceGo” and Haunschild disclose all of the above limitations, the combination of “ComplianceGo” and Haunschilddoes not distinctly describe the following limitations, but Beck however as shown discloses,
wherein the method further comprises enabling an overlay of civil plans directly onto a satellite view of a Site map in the GOMaps module.(¶21: “…FIG. 6 illustrates a view of a user interface for viewing mapped baseline runoff impact results…”;¶40: “…standardized geospatial data collection…”;¶104: “…Stormwater modeling systems in accordance with 
Beck discloses an event based modeling method/system and mapping. ComplianceGo, Haunschild and Beck are directed to the same field of endeavor since they are related to related to information processing/management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud based compliance management technology of ComplianceGo, with the authorization techniques of Haunschild, and the geographic information system as taught by Beck since it allows for event based modeling and generating map based results via web based applications (Fig 6, Abstract, ¶21, ¶40, ¶104).

With respect to claim 32,
ComplianceGo, Haunschild, and Beck disclose all of the above limitations, Beck further discloses,
wherein the method further comprises customizing a legend of a map of the Site by company, division, or Site so that each User can identify Site components and features with icons, shapes, and colors when viewing or drawing on the Site map.(Fig 6, ¶21: “…FIG. 6 illustrates a view of a user interface for viewing mapped baseline runoff impact results…”;¶115: “…In the municipal view 600, the color-coded runoff and particulate maps shows 
ComplianceGo, Haunschild, and Beck are directed to the same field of endeavor since they are related to related to information processing/management. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cloud based compliance management technology of ComplianceGo, the authorization techniques of Haunschild, and the geographic information system as taught by Beck since it allows for event based modeling and generating map based results via web based applications (Fig 6, Abstract, 21, 40, 104).

Conclusion
References cited but not used:
Havlik., “System and method for providing for regulatory compliance”, US Patent No US8,799,243B1, relating to compliance tracking in a regulated organization.
Nikipelo US Patent Application Publication No US2009/0234690A1 “Method and system for workflow management and regulatory compliance” relating to a system for workflow monitoring and regulatory compliance.
Buddle et al., “System and Method for Compliance Management”, US Patent No US 6,912,502B1, relating to a system and method for use in compliance 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Kimberly L. Evans whose telephone number is 571.270.3929.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Lynda Jasmin can be reached at 571.272.6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). Any response to this action should be mailed to: Commissioner of Patents and Trademarks, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window: Randolph Building 401 Dulany Street, Alexandria, VA 22314.
/KIMBERLY L EVANS/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629